Citation Nr: 1403974	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In an April 2013 Decision Review Officer (DRO) decision, service connection for left ear hearing loss was established with a 0 percent rating effective June 16, 2010.  

In October 2013, the Veteran presented testimony relevant to the appeal at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.

2.  The Veteran has had continuous symptoms of right ear sensorineural hearing loss since service.

3.  The Veteran currently has a right ear sensorineural hearing loss disability for VA disability compensation purposes.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, right ear sensorineural hearing loss is presumed to have been incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for right ear sensorineural hearing loss.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with right ear sensorineural hearing loss.  Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection for Right Ear Sensorineural Hearing Loss Analysis

The Veteran contends that his current right ear sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, is due to exposure to loud noise while firing his weapon during training and from tanks and large trucks while performing his duties as fuel and electrical systems repairman during service.  See September 2010 VA medical examination report.  Because the Board is granting presumptive service connection for right ear sensorineural hearing loss based on acoustic trauma during service and continuous right ear sensorineural hearing loss symptoms since service under 38 C.F.R. § 3.303(b), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

After a review of all the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma during service and has had continuous right ear sensorineural hearing loss symptoms since service.  At the Board hearing, the Veteran credibly testified that he was exposed on a daily basis to the loud noise of trucks and tanks while working in the motor pool.  The Veteran and his spouse also credibly testified that the Veteran had difficulty hearing in the right ear immediately after he separated from service, did not seek any medical treatment for the symptoms until several years after service separation, and right ear symptoms have continued since service separation.  

Although the Board is aware of the Veteran's post-service occupational noise exposure while working as a large truck vehicle mechanic at a power plant for 33 years, he has credibly reported that, unlike service, hearing protection was always worn during that period.  See Board hearing transcript.  Also, right ear sensorineural hearing loss symptoms were continuous since service, and began many years before the Veteran started working for the power plant in 1977.  

Additionally, the negative September 2010 VA medical opinion is inadequate and of little probative value because the VA medical examiner based the medical opinion solely on the fact that the Veteran's hearing was normal upon discharge, and did not sufficiently address the question of whether military noise exposure caused current right ear sensorineural hearing loss.  Furthermore, an October 2013 treatment record from a treating otolaryngologist reads that the Veteran's relevant medical and surgical history was significant for noise-induced hearing loss due to the Veteran's years of military service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the "continuous" post-service symptom criteria for presumptive service connection under 38 C.F.R. § 3.303(b) for a right ear sensorineural hearing loss have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

Service connection for right ear sensorineural hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


